DETAILED ACTION
This action is in response to the application filed 4/13/2021.
Claim 1 has been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2014/0162224), hereinafter Wallace, in view of Chiang et al. (US 2014/0120516), hereinafter Chiang.

As per claim 1, Wallace teaches the following:
a method for forming an adaptive learning platform comprising: 
providing a backend system, the backend system is configured to execute on a server, (see paragraph [0036], “from a server computer”), and manage lessons for display on a user device, (see abstract, “memory includes lessons), wherein the backend system includes 
a creation module for creating new courses, the course module is configured to employ Al processing techniques to search for relevant content stored in a database of the backend component and recommend the relevant content to a user as course content (new course content) for a new course.  As Wallace teaches in paragraph [0038], AI engine 90 “recommends modifications to existing and/or new lesson plans”.
While Wallace suggests the creation of new lesson plans in paragraph [0038], Wallace does not explicitly teach of a user interface or module or such creation.  In a similar filed of endeavor, Chiang teaches of computer aided lesson teaching (see abstract).  Chiang teaches of an “Authoring Tool” in Fig. 2 (creation module).  Chiang further teaches the following:
providing a frontend system, the frontend system is configured to execute on the user device, wherein the frontend system includes a user interface for the user to access various modules of the backend system.  As Chiang teaches in paragraphs [0091] – [0096], tools are provides for an author to establish a lesson plan.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the lesson planning of Wallace with the authoring tools of Chiang.  One of ordinary skill would have been motivated to have made such modification because Wallace shows a clear desire in paragraph [0038] to allow a user to create new lesson plans, and the tools of Chiang would benefit the user in this creation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175